DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quere et al. (U.S. PG-Pub No. 2018/0196264; hereinafter – “Quere”).
Regarding claim 1, Quere teaches a lens apparatus for correcting vision or for magnifying, comprising:
a base lens (22), with first predetermined optical properties, the base lens having a front face and a rear face (See e.g. Figs. 5-10; Paragraphs 0081-0082);
at least one embossed or stamped front lens layer (60, 560) having a front surface (78, 578) having a first curvature and a rear surface (72, 572) having a second curvature the at least one front lens layer having second predetermined optical properties for light propagating through the at least one front lens layer, a portion of the rear surface of the front lens layer adhered to the front face of the base lens with a gap between the rear surface of the front lens layer and the front face of the base lens (See e.g. Figs. 5-10; Paragraphs 0081-0088, 0094, 0096, 0104, and 0120-0123); and

wherein the lens apparatus has fourth predetermined optical properties for light propagating through the at least one front lens layer, through the base lens, and through the at least one rear lens layer (See e.g. Figs. 5-10; Paragraphs 0081-0088, 0094, 0096, 0104, and 0120-0123).
Regarding the limitations that the front lens layer and the rear lens layer are “embossed or stamped,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Quere teaches front and back wafers that have different curvatures and can have Fresnel internal surfaces, and explicitly teaches a product having a same structure as the instantly claimed product.
Regarding claim 6, Quere teaches the lens apparatus according to claim 1, as above.
Quere further teaches that the at least one front lens layer and the at least one rear lens layer are shaped to fit an eyeglass frame by embossing or die cutting (See e.g. Figs. 5-10; Paragraphs 0065, 0081-0088, 0094, 0096, 0104, and 0120-0123).
Regarding the limitations that the front lens layer and the rear lens layer are “shaped to fit an eyeglass frame by embossing or die cutting,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Quere teaches front and back wafers that have different curvatures and can have Fresnel internal surfaces, and explicitly teaches a product having a same structure as the instantly claimed product.
Regarding claim 7, Quere teaches the lens apparatus according to claim 1, as above.
Quere further teaches that the at least one front lens layer and the at least one rear lens layer are removable or permanent (See e.g. Figs. 5-10; Paragraphs 0062-0064).
Regarding claim 11, Quere teaches the lens apparatus according to claim 1, as above.
Quere further teaches that the lens apparatus is fitted to and attached to a lens opening in an eyeglass frame (See e.g. Figs. 5-10; Paragraphs 0028 and 0065).
Regarding claim 12, Quere teaches the lens apparatus according to claim 1, as above.
Quere further teaches that the fourth predetermined optical properties provide provides vision correction substantially in accordance with a prescription (See e.g. Figs. 5-10; Paragraphs 0081-0088, 0094, 0096, 0104, and 0120-0123).
Regarding claim 13, Quere teaches the lens apparatus according to claim 1, as above.
Quere further teaches that the base lens is a plano lens (See e.g. Figs. 5-10; Paragraphs 0081-0082).
Regarding claim 14, Quere in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Quere further teaches that the base lens is made by one or more of: embossing, die cutting, stamping, extrusion, or injection molding (See e.g. Figs. 5-10; Paragraphs 0081-0082 and 0125).
Regarding the limitations that the front lens layer and the rear lens layer are “made by one or more of: embossing or die cutting,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Quere teaches front and back wafers that have different curvatures and can have Fresnel internal surfaces, and explicitly teaches a product having a same structure as the instantly claimed product.
Regarding claim 15, Quere teaches the lens apparatus according to claim 1, as above.
Quere further teaches that the first predetermined optical properties; the second predetermined optical properties; and the third predetermined optical properties all differ from each other (See e.g. Figs. 5-10; Paragraphs 0081-0088, 0094, 0096, 0104, and 0120-0123).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (U.S. Patent No. 8,075,132; hereinafter – “Blum”) in view of Fermigier et al. (U.S. Patent No. 8,210,677; hereinafter – “Fermigier”).
Regarding claim 1, Blum teaches a lens apparatus for correcting vision or for magnifying, comprising:
a base lens (104), with first predetermined optical properties, the base lens having a front face and a rear face (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 25, L. 25 – C. 27, L. 4);
at least one embossed or stamped front lens layer (102) having a front surface (106-1) having a first curvature and a rear surface (106-2) having a second curvature the at least one front lens layer having second predetermined optical properties for light propagating through the at least one front lens 
at least one embossed or stamped rear lens layer (144) having a front surface (106-3) having a third curvature and a rear surface (106-4) having a fourth curvature, the at least one rear lens layer having third predetermined optical properties for light propagating through the at least one rear lens layer, a portion of the front surface of the rear lens layer adhered to the rear face of the base lens (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4);
wherein the lens apparatus has fourth predetermined optical properties for light propagating through the at least one front lens layer, through the base lens, and through the at least one rear lens layer (See e.g. Figs. 9-10; C. 6, L. 60 – C. 7, L. 6; C. 9, L. 61 – C. 10, L. 36; C. 13, L. 61 – C. 14, L. 9; C. 15, L. 52 – C. 16, L. 6; C. 19, L. 9-24; C. 26, L. 27 – C. 27, L. 4).
Regarding the limitations that the front lens layer and the rear lens layer are “embossed or stamped,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Blum teaches a front lens layer and a rear lens layer with “a refractive structure, a diffractive structure, a variable power structure, or a progressive structure (e.g., a progressive refractive structure) or any combination thereof” (C. 7, L. 24-27) and that the surfaces “can be shaped by the result of one or more processes appreciated by one skilled in the pertinent art(s) including, but not limited to, stamping, thermoforming, molding, injection molding, free-forming, diamond turning, machining, and surfacing and polishing” (C. 5, L. 36-42; C. 12, L. 2-6). Thus, Blum explicitly teaches a product having a same structure as the instantly claimed product, 
Blum fails to explicitly disclose a gap between the rear surface of the front lens layer and the front face of the base lens and a gap between the front surface of the rear lens layer and the rear face of the base lens.
However, Fermigier teaches a patch for modification of the power of an optical component including a base lens (10, 11) and an embossed or stamped lens layer (1) wherein a portion of a surface of the lens layer is adhered to a face of the base lens with a gap (2) between the surface of the lens layer and the face of the base lens (See e.g. Figs. 2a and 2b; C. 5, L. 55 – C. 6, L. 22).
Fermigier teaches this gap for “ensuring that no image distortion nor optical aberration is produced by the patch when the latter is applied against an optical component” (C. 3, L. 29-32) and as it “reduces the thickness of the patch to obtain a fixed power modification” (C. 1, L. 24-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens apparatus of Blum such that the layers are adhered to the base lens with gaps between the surfaces as taught by Fermigier for “ensuring that no image distortion nor optical aberration is produced by the patch when the latter is applied against an optical component” and as it “reduces the thickness of the patch to obtain a fixed power modification” (C. 1, L. 24-56; C. 3, L. 29-32).
Regarding claim 2, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the base lens (104) is thicker than the at least one front lens layer (102) and the at least one rear lens layer (See also Table 1 in C. 23 teaching that the thickness of the base lens is greater than the thickness of the layer 102).
Regarding claim 5, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer (102) and the at least one rear lens layer (144) are constructed from polycarbonate (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4; See also Table 1 teaching the use of Polycarbonate for layer 102).
Additionally, Fermigier further teaches that the lens layer is constructed from polycarbonate (C. 6, L. 23-61).
Regarding claim 6, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer and the at least one rear lens layer are shaped to fit an eyeglass frame by embossing or die cutting (C. 5, L. 36-42; C. 7, L. 24-27; C. 12, L. 2-6).
Regarding the limitations that the front lens layer and the rear lens layer are “shaped to fit an eyeglass frame by embossing or die cutting,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Blum teaches a front lens layer and a rear lens layer with “a refractive structure, a diffractive structure, a variable power structure, or a progressive structure (e.g., a progressive refractive structure) or any combination thereof” (C. 7, L. 24-27) and that the surfaces “can be shaped by the result of one or more processes appreciated by one skilled in the pertinent art(s) including, but not limited to, stamping, thermoforming, molding, injection molding, free-forming, diamond turning, machining, and surfacing and polishing” (C. 5, L. 36-42; C. 12, L. 2-6). Thus, Blum explicitly teaches a product having a same 
Regarding claim 7, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer and the at least one rear lens layer are removable or permanent (C. 4, L. 65 – C. 5, L. 10; C. 9, L. 49-60).
Additionally, Fermigier further teaches that the lens layer is permanent (See e.g. Figs. 2a and 2b; C. 5, L. 55 – C. 6, L. 22)
Regarding claim 8, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer and the at least one rear lens layer are smaller than the base lens and located on a lower quadrant of the base lens, resulting in a bi-focal functionality for the apparatus (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4).
Regarding claim 9, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer comprises a plurality of front lens layers and/or the at least one rear lens layer comprises a plurality of rear lens layers (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4).
Regarding claim 11, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.

Regarding claim 12, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the fourth predetermined optical properties provide provides vision correction substantially in accordance with a prescription (See e.g. Figs. 9-10; C. 1, L. 41-50; C. 6, L. 60 – C. 7, L. 6; C. 9, L. 61 – C. 10, L. 36; C. 13, L. 61 – C. 14, L. 9; C. 15, L. 52 – C. 16, L. 6; C. 19, L. 9-24; C. 26, L. 27 – C. 27, L. 4).
Regarding claim 13, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the base lens is a plano lens (See e.g. Figs. 9-10; C. 1, L. 41-50; C. 4, L. 44 – C. 5, L. 10; C. 10, L. 37-48; C. 25, L. 25 – C. 27, L. 4; See also Table 1).
Additionally, Fermigier further teaches that the base lens is a plano lens (C. 5, L. 39-41).
Regarding claim 14, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the base lens is made by one or more of: embossing, die cutting, stamping, extrusion, or injection molding (C. 5, L. 36-42; C. 7, L. 24-27; C. 12, L. 2-6).
Regarding the limitations that the front lens layer and the rear lens layer are “made by one or more of: embossing or die cutting,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Blum teaches a front lens layer and a rear lens layer with “a refractive structure, a diffractive structure, a 
Regarding claim 15, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the first predetermined optical properties; the second predetermined optical properties; and the third predetermined optical properties all differ from each other (See e.g. Figs. 9-10; C. 6, L. 60 – C. 7, L. 6; C. 9, L. 61 – C. 10, L. 36; C. 13, L. 61 – C. 14, L. 9; C. 15, L. 52 – C. 16, L. 6; C. 19, L. 9-24; C. 26, L. 27 – C. 27, L. 4).
Claims 2, 5, 8, and 9 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Quere in view of Meschenmoser et al. (U.S. PG-Pub No. 2015/0153589; hereinafter – “Meschenmoser”).
Regarding claim 2, Quere teaches the lens apparatus according to claim 1, as above.
Quere fails to explicitly disclose that the base lens is thicker than the at least one front lens layer and the at least one rear lens layer.
However, Meschenmoser teaches a spectacle lens comprising a base lens (12), a front lens layer (22 or 22’ or 26-33), and a rear lens layer (22’ or 22”), wherein the base lens (12) is thicker than at least one of the front lens layer (22) and the at least one rear lens layer (22’ or 22”) (See e.g. Figs. 1-2 and 9B-13; Paragraphs 0142-0143, 0150-0152, and 0171-0180).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens apparatus of Quere such that the base lens is thicker than the front or rear lens layer as suggested by Meschenmoser in order “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Quere teaches the lens apparatus according to claim 1, as above.
Quere further teaches that the at least one front lens layer and the at least one rear lens layer are constructed from plastic (Paragraph 0124).
Quere fails to explicitly disclose that the layers are constructed from polycarbonate
However, Meschenmoser teaches a spectacle lens comprising a base lens (12), at least one front lens layer (22 or 22' or 26-33), and at least one rear lens layer (22' or 22"), wherein the at least one front 
Meschenmoser teaches this polycarbonate layer as a suitable choice "to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs" (Paragraph 0150) to "significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective" (Paragraph 0017) and "to provide proper progressive power gradiation" (Paragraph 0178).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens apparatus of Quere such that the layer is a polycarbonate layer as in Meschenmoser "to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs" to "significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective" and "to provide proper progressive power gradiation," as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 111 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 8, Quere teaches the lens apparatus according to claim 1, as above.
Quere fails to explicitly disclose that the at least one front lens layer and the at least one rear lens layer are smaller than the base lens and located on a lower quadrant of the base lens, resulting in a bi-focal functionality for the apparatus.
However, Meschenmoser teaches a spectacle lens comprising a base lens (12), at least one front lens layer (22 or 22’ or 26-33), and at least one rear lens layer (22’ or 22”), wherein the at least one front lens layer and the at least one rear lens layer are smaller than the base lens and located on a lower 
Meschenmoser teaches this layer provided on a lower quadrant of the base lens “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” (Paragraph 0150) to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” (Paragraph 0017) and “to provide proper progressive power gradiation” (Paragraph 0178).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens apparatus of Quere such that the layer is smaller than the base lens and provided on a lower quadrant of the base lens as in Meschenmoser “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178).
Regarding claim 9, Quere teaches the lens apparatus according to claim 1, as above.
Quere fails to explicitly disclose that the at least one front lens layer comprises a plurality of front lens layers and/or the at least one rear lens layer comprises a plurality of rear lens layers.
However, Meschenmoser teaches a spectacle lens comprising a base lens (12), at least one front lens layer (22 or 22’ or 26-33), and at least one rear lens layer (22’ or 22”), the at least one front lens layer comprises a plurality of front lens layers and/or the at least one rear lens layer comprises a plurality of rear lens layers (See e.g. Figs. 1-2 and 9B-13; Paragraphs 0078, 0143-0147, and 0173).
Meschenmoser teaches this plurality of layers “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” (Paragraph 0150) to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens apparatus of Quere with the plurality of layers of Meschenmoser “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178).
Claims 2, 8, and 9 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Fermigier as applied to claim 1 above, and further in view of Meschenmoser et al. (U.S. PG-Pub No. 2015/0153589; hereinafter – “Meschenmoser”).
Regarding claim 2, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the base lens (104) is thicker than the at least one front lens layer (102) and the at least one rear lens layer (See also Table 1 in C. 23 teaching that the thickness of the base lens is greater than the thickness of the layer 102).
Blum additionally teaches a range of the thickness of the base lens of 3 to 7 mm or greater and a thickness of the front or rear lens layer of 0.2 mm or greater (Table 1), and further teaches reducing the thickness of the front or rear layer (C. 12, L. 39 – C. 13, L. 5) in order “to fit a particular eyeglass frame and/or to improve the cosmetics or aesthetics” (C. 13, L. 24-25).
Moreover, Meschenmoser teaches a spectacle lens comprising a base lens (12), a front lens layer (22 or 22’ or 26-33), and a rear lens layer (22’ or 22”), wherein the base lens (12) is thicker than at least one of the front lens layer (22) and the at least one rear lens layer (22’ or 22”) (See e.g. Figs. 1-2 and 9B-13; Paragraphs 0142-0143, 0150-0152, and 0171-0180).

Therefore, even if Blum did not teach the required thicknesses, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens apparatus of Blum such that the base lens is thicker than the front or rear lens layer as suggested by Blum and Meschenmoser in order “to fit a particular eyeglass frame and/or to improve the cosmetics or aesthetics,” as taught by Blum (C. 13, L. 24-25), “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer and the at least one rear lens layer are smaller than the base lens and located on a lower quadrant of the base lens, resulting in a bi-focal functionality for the apparatus (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4).

Meschenmoser teaches this layer provided on a lower quadrant of the base lens “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” (Paragraph 0150) to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” (Paragraph 0017) and “to provide proper progressive power gradiation” (Paragraph 0178).
Therefore, even if Blum did not teach the smaller layer provided on a lower quadrant of the base lens, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens apparatus of Blum such that the layer is smaller than the base lens and provided on a lower quadrant of the base lens as in Meschenmoser “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178).
Regarding claim 9, Blum in view of Fermigier teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer comprises a plurality of front lens layers and/or the at least one rear lens layer comprises a plurality of rear lens layers (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4).

Meschenmoser teaches this plurality of layers “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” (Paragraph 0150) to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” (Paragraph 0017) and “to provide proper progressive power gradiation” (Paragraph 0178).
Therefore, even if Blum did not teach a plurality of layers, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens apparatus of Blum with the plurality of layers of Meschenmoser “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178).

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 06/01/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. 102(a)(2) in view of Quere and under 35 U.S.C. 103 in view of Blum and Fermigier.
Specifically, although Blum does not explicitly teach a gap between the lens layers and the base layers, Fermigier specifically teaches providing an adhesive between a lens layer and a base layer, and thus explicitly teaches that gaps are formed between the lens layer and the base layer (See e.g. Figs. 2a and 2b; C. 5, L. 55 – C. 6, L. 22) for “ensuring that no image distortion nor optical aberration is produced by the patch when the latter is applied against an optical component” (C. 3, L. 29-32) and as it “reduces the thickness of the patch to obtain a fixed power modification” (C. 1, L. 24-56).
Additionally, Examiner respectfully notes that Blum does not teach away from such a combination as Blum merely suggests that the layers “can substantially complement one another such that no gap, void or space exists” (C. 6, L. 20-22, emphasis added) and does not specifically criticize, discredit, or discourage forming such a gap. It has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kosoburd et al. (U.S. Patent No. 5,760,871) teaches a diffractive multi-focal lens comprising a base lens with a layer adhered the lens formed with a gap between surfaces.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896